Citation Nr: 1818048	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-44 410	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure and service-connected disabilities.
	
2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure and service-connected disabilities.

3.  Entitlement to service connection for a respiratory/pulmonary disability, including as due to herbicide exposure and service-connected disabilities.

4.  Entitlement to service connection for a cardiovascular disease, including as due to herbicide exposure and service-connected disabilities.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from June 1966 to April 1970 and October 1972 to October 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2007, the RO denied, in relevant part, entitlement to service connection for asbestos exposure, shortness of breath and chest pain, diabetes mellitus, and prostate cancer.  In September 2010, the RO denied entitlement to service connection for sleep apnea.  The Veteran timely perfected his appeals to the Board.

In March 2015, the Board recharacterized these issues, as reflected above, and remanded them for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1966 to April 1970 and October 1972 to October 1978.

2.  On January 4, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on January 4, 2018, the Veteran submitted a statement specifically withdrawing the issues remaining on appeal.  The Veteran checked that he intended to "withdraw [his] claims of entitlement to Asbestos Exposure, Sleep Apnea Syndromes, Prostate Cancer, and Diabetes Mellitus."  

The Board notes that a form was submitted approximately 6 days after the submission of the Veteran's withdrawal that requested a videoconference hearing.  Unfortunately, this statement was not signed by the Veteran or his duly authorized representative.  The form appears to have been submitted to a Veterans Service Organization without power of attorney in the present matter.  As such, the Board finds that this request is improper, and insufficient to overcome the Veteran's explicit withdrawal.

Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.






ORDER

The appeal is dismissed.



		
B. MULLINS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


